Title: To George Washington from William Scull, 29 October 1780
From: Scull, William
To: Washington, George


                  
                     Sir
                     Reading October 29th 1780
                  
                  Since my obtaining your Excellency’s permission to leave the
                     Geographical Department on account of the perplex’d situation of my private
                     affairs, & also from the expectation of a speedy establishment in the Land
                     Office of Pennsylvania, an alteration in my circumstances, & a
                     probability that no arrangement in that office will take place for a
                     considerable length of time, induces me to apply to your Excellency for the
                     post of Geographer to the Army, vacant as I hear by the death of Mr Erskine,
                     provided you should think my abilities competent to a station of that
                     importance.
                  An intermitting fever, from which I am not quite recovered,
                     prevents my waiting personally on your Excellency, & oblidges me to
                     have recourse to the way of Letter. Whatever may be the event of my present
                     application, beleive me to be with the utmost sincerity & respect, Your
                     Excellency’s Most obedient humble Servant
                  
                     Wm Scull
                  
               